DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
The specification at paragraph 40 as of the date of this action discloses specifically that ‘computer readable storage medium’ is not to be construed as being transitory signals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola (US Pub 20190220691) in view of Rezagholizadeh (Herein after Rez)(US Patent 11151334) and Lin (US Pub 20220014807).
Re claim 1, Valpola discloses a computer-implemented (Paragraphs 16, 30, 58, 118; Figure 4) method comprising: 
Generating (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73), by one or more computer processors (Paragraphs 16, 30, 58, 118; Figure 4), a plurality of new captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73) utilizing an autoencoder (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73) fed with one or more noisy captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73); 
Calculating (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54), by one or more computer processors (Paragraphs 16, 30, 58, 118; Figure 4), a weight (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) for each new caption in the plurality of generated new captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) as compared to a plurality of associated ground truth captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54); and 
Training (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56), by one or more computer processors (Paragraphs 16, 30, 58, 118; Figure 4), a model (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) with the generated plurality of new captions (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) and associated calculated weights (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56); however Valpola fails to explicitly disclose (1) wherein the autoencoder is trained with a dataset comprising a plurality of ground truth captions; (2) wherein the calculated weight is an importance weight based on a consensus metric; and (3) wherein the model trained is a caption model.
Regarding items (1) and (3) above, this design is however disclosed by Rez.  Rez discloses wherein the autoencoder (Col. 13 lines 14-65) is trained (Col. 13 lines 14-65) with a dataset comprising a plurality of ground truth captions (Col. 13 lines 14-65); and further (3) wherein the model trained is a caption model (Figures 2B, 2E; Col. 10 lines 21-36, Col. 11 lines 5-27, Col. 12 lines 19-29, Col. 12 line 59-Col. 13 line 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the training as shown in Rez in order to improve the functionality and efficiency of the model by giving more positive examples of known elements to hold noisy or altered elements against and thereby achieve the desired quality of response from the machine analysis.
Regarding item (2) above, this design is however disclosed by Lin.  Lin discloses wherein the calculated weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) is an importance weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) based on a consensus metric (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the weighting as shown in Lin in order to allow for the determination and application of elements in the current environment or usage scenario that are of more importance to achieving the effective functionality of the processing to be applied in the weighting considerations and thereby improve the effectiveness and quality of the results from the machine learning processing.

Re claim 9, Valpoza discloses a computer program product comprising:
one or more computer readable storage media (Paragraphs 14-16, 30, 41, 56-58, 60) and program instructions (Paragraphs 14-16, 30, 41, 56-58, 60) stored on the one or more computer readable storage media (Paragraphs 14-16, 30, 41, 56-58, 60), the stored program instructions comprising: 
program instructions to generate (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73) a plurality of new captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73) utilizing an autoencoder (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73) fed with one or more noisy captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73); 
program instructions to calculate (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) a weight (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) for each new caption in the plurality of generated new captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) as compared to a plurality of associated ground truth captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54); and 
program instructions to train (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) a model (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) with the generated plurality of new captions (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) and associated calculated weights (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56); however Valpola fails to explicitly disclose (1) wherein the autoencoder is trained with a dataset comprising a plurality of ground truth captions; (2) wherein the calculated weight is an importance weight based on a consensus metric; and (3) wherein the model trained is a caption model.
Regarding items (1) and (3) above, this design is however disclosed by Rez.  Rez discloses wherein the autoencoder (Col. 13 lines 14-65) is trained (Col. 13 lines 14-65) with a dataset comprising a plurality of ground truth captions (Col. 13 lines 14-65); and further (3) wherein the model trained is a caption model (Figures 2B, 2E; Col. 10 lines 21-36, Col. 11 lines 5-27, Col. 12 lines 19-29, Col. 12 line 59-Col. 13 line 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the training as shown in Rez in order to improve the functionality and efficiency of the model by giving more positive examples of known elements to hold noisy or altered elements against and thereby achieve the desired quality of response from the machine analysis.
Regarding item (2) above, this design is however disclosed by Lin.  Lin discloses wherein the calculated weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) is an importance weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) based on a consensus metric (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the weighting as shown in Lin in order to allow for the determination and application of elements in the current environment or usage scenario that are of more importance to achieving the effective functionality of the processing to be applied in the weighting considerations and thereby improve the effectiveness and quality of the results from the machine learning processing.

Re claim 15, Valpoza discloses a computer system comprising: 
one or more computer processors (Paragraphs 14-16, 30, 41, 56-58, 60); one or more computer readable storage media (Paragraphs 14-16, 30, 41, 56-58, 60); and 
program instructions (Paragraphs 14-16, 30, 41, 56-58, 60) stored on the computer readable storage media (Paragraphs 14-16, 30, 41, 56-58, 60) for execution by at least one of the one or more processors (Paragraphs 14-16, 30, 41, 56-58, 60), the stored program instructions comprising: 
program instructions to generate (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73) a plurality of new captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73) utilizing an autoencoder (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73) fed with one or more noisy captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73);
program instructions to calculate (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) a weight (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) for each new caption in the plurality of generated new captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54) as compared to a plurality of associated ground truth captions (Figure 1 elements 140/150; Paragraphs 33-35, 38-41; 44-47, 53-54); and 
program instructions to train (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) a model (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) with the generated plurality of new captions (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56) and associated calculated weights (Figure 1 element 160; Paragraphs 29, 36, 39, 44-47, 55-56); however Valpola fails to explicitly disclose (1) wherein the autoencoder is trained with a dataset comprising a plurality of ground truth captions; (2) wherein the calculated weight is an importance weight based on a consensus metric; and (3) wherein the model trained is a caption model.
Regarding items (1) and (3) above, this design is however disclosed by Rez.  Rez discloses wherein the autoencoder (Col. 13 lines 14-65) is trained (Col. 13 lines 14-65) with a dataset comprising a plurality of ground truth captions (Col. 13 lines 14-65); and further (3) wherein the model trained is a caption model (Figures 2B, 2E; Col. 10 lines 21-36, Col. 11 lines 5-27, Col. 12 lines 19-29, Col. 12 line 59-Col. 13 line 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the training as shown in Rez in order to improve the functionality and efficiency of the model by giving more positive examples of known elements to hold noisy or altered elements against and thereby achieve the desired quality of response from the machine analysis.
Regarding item (2) above, this design is however disclosed by Lin.  Lin discloses wherein the calculated weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) is an importance weight (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340) based on a consensus metric (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpoza in order to incorporate the weighting as shown in Lin in order to allow for the determination and application of elements in the current environment or usage scenario that are of more importance to achieving the effective functionality of the processing to be applied in the weighting considerations and thereby improve the effectiveness and quality of the results from the machine learning processing.

Re claim 2, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, Valpola further discloses wherein further comprising: generating (Paragraphs 14-15, 30, 41, 56-57, 60), by one or more computer processors, a subsequent caption for a subsequent image (Paragraphs 14-15, 30, 41, 56-57, 60) utilizing the trained caption model (Paragraphs 14-15, 30, 41, 56-57, 60).

Re claims 10 and 16, the combined disclosure of Valpola, Rez and Lin as a whole disclose the computer program product and associated system of claims 9 and 15, Valpola further discloses wherein the program instructions, stored on the one or more computer readable storage media, further comprise: program instructions to generate (Paragraphs 14-15, 30, 41, 56-57, 60) a subsequent caption for a subsequent image (Paragraphs 14-15, 30, 41, 56-57, 60) utilizing the trained caption model (Paragraphs 14-15, 30, 41, 56-57, 60).

Re claim 5, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, Lin further discloses wherein the consensus metric utilizes consensus-based image description evaluation (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340).

Re claims 13 and 19, the combined disclosure of Valpola, Rez and Lin as a whole disclose the computer program product and associated system of claims 9 and 15, Lin further discloses wherein the consensus metric utilizes consensus-based image description evaluation (Paragraphs 108-109, 123-124, 129-130, 311-315, 333, 335-340).

Re claim 7, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, Valpola further discloses wherein the autoencoder is a denoising autoencoder (Figure 1 element 130 output; Paragraphs 30, 33, 36, 44-47, 50-51, 54-56, 68, 72-73).

Re claim 8, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, Valpola further discloses wherein the trained caption model is a recurrent neural network (Paragraphs 47-48, 194, 239, 256).







Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola, Rez and Lin as applied to claims 1, 9 and 15 above, and further in view of Zhang (US Pub 20180322368).
Re claim 6, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, but fails however to explicitly disclose wherein the consensus metric is an average cosine similarity between one or more generated captions and one or more associated ground truth captions.
This design is however disclosed by Zhang.  Zhang discloses wherein the consensus metric (Paragraph 23) is an average cosine similarity (Paragraph 23) between one or more generated captions (Paragraph 23) and one or more associated ground truth captions (Paragraph 23).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the metric processing as shown in Zhang in order to allow for a focused analysis of a characteristic or parameter in the processing to be the driving result for determining the quality of a processing response compared to the desired quality and efficiency levels for the design.

Re claims 14 and 20, the combined disclosure of Valpola, Rez and Lin as a whole disclose the computer program product and associated system of claims 9 and 15, but fails however to explicitly disclose wherein the consensus metric is an average cosine similarity between one or more generated captions and one or more associated ground truth captions.
This design is however disclosed by Zhang.  Zhang discloses wherein the consensus metric (Paragraph 23) is an average cosine similarity (Paragraph 23) between one or more generated captions (Paragraph 23) and one or more associated ground truth captions (Paragraph 23).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the metric processing as shown in Zhang in order to allow for a focused analysis of a characteristic or parameter in the processing to be the driving result for determining the quality of a processing response compared to the desired quality and efficiency levels for the design.

Claims 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola, Rez and Lin as applied to claims 1, 9 and 15 above, and further in view of Zhang (herein after Zhang2) (US Pub 20180165554).
Re claim 4, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, but fails however to explicitly disclose further comprising: P201904555US01Page 19 of 25applying, by one or more computer processors, dropout regularization to each ground truth caption in the plurality of ground truth captions.
This design is however disclosed by Zhang2.  Zhang2 discloses further comprising: P201904555US01Page 19 of 25applying (Paragraphs 64, 94, 101), by one or more computer processors, dropout regularization (Paragraphs 64, 94, 101) to each ground truth caption (Paragraphs 64, 94, 101) in the plurality of ground truth captions (Paragraphs 64, 94, 101).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the truth modification as shown in Zhang2 in order to incorporate a known processing technique with expected performance and functionality in the creation of modified ground truth elements to allow for an expected learning and performance result path for the machine learning design and the associated training.

Re claims 12 and 18, the combined disclosure of Valpola, Rez and Lin as a whole disclose the computer program product and associated system of claims 9 and 15, but fails however to explicitly disclose wherein the program instructions, stored on the one or more computer readable storage media, further comprise: program instructions to apply dropout regularization to each ground truth caption in the plurality of ground truth captions.
This design is however disclosed by Zhang2.  Zhang2 discloses wherein the program instructions, stored on the one or more computer readable storage media, further comprise: program instructions to apply (Paragraphs 64, 94, 101) dropout regularization (Paragraphs 64, 94, 101) to each ground truth caption in the plurality of ground truth captions (Paragraphs 64, 94, 101).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the truth modification as shown in Zhang2 in order to incorporate a known processing technique with expected performance and functionality in the creation of modified ground truth elements to allow for an expected learning and performance result path for the machine learning design and the associated training.

Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Valpola, Rez and Lin as applied to claim 1 above, and further in view of Migliori (herein after Mig) (US Patent 10003483).
Re claim 3, the combined disclosure of Valpola, Rez and Lin as a whole disclose the method of claim 1, Valpola further discloses wherein adding noise to each ground truth caption in the plurality of ground truth captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73); but fails however to explicitly disclose wherein adding noise comprises further comprising: adding, by one or more computer processors, stochastic depth as noise to each ground truth in the plurality of ground truth within one or more hidden layers contained in the trained autoencoder.
This design is however disclosed by Mig.  Mig discloses wherein adding noise comprises further comprising: adding (Figure 2B; Col. 7 lines 30-49), by one or more computer processors, stochastic depth (Figure 2B; Col. 7 lines 30-49) as noise to each ground truth (Figure 2B; Col. 7 lines 30-49) in the plurality of ground truth within one or more hidden layers (Figure 2B; Col. 7 lines 30-49) contained in the trained autoencoder (Figure 2B; Col. 7 lines 30-49).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the truth modification as shown in Mig in order to incorporate a known processing technique with expected performance and functionality in the creation of modified ground truth elements to allow for an expected learning and performance result path for the machine learning design and the associated training.

Re claims 11 and 17, the combined disclosure of Valpola, Rez and Lin as a whole disclose the computer program product and associated system of claims 9 and 15, Valpola further discloses wherein adding noise to each ground truth caption in the plurality of ground truth captions (Figure 1 element 130 output; Paragraphs 30-33, 36, 44-47, 50-51, 54-56, 68, 72-73); but fails however to explicitly disclose wherein the program instructions, stored on the one or more computer readable storage media, further comprise: program instructions to add stochastic depth as noise to each ground truth in the plurality of ground truth within one or more hidden layers contained in the trained autoencoder.
This design is however disclosed by Mig.  Mig discloses disclose wherein the program instructions, stored on the one or more computer readable storage media, further comprise: program instructions to add (Figure 2B; Col. 7 lines 30-49) stochastic depth as noise (Figure 2B; Col. 7 lines 30-49) to each ground truth in the plurality of ground truth (Figure 2B; Col. 7 lines 30-49) within one or more hidden layers contained in the trained autoencoder (Figure 2B; Col. 7 lines 30-49).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Valpola in order to incorporate the truth modification as shown in Mig in order to incorporate a known processing technique with expected performance and functionality in the creation of modified ground truth elements to allow for an expected learning and performance result path for the machine learning design and the associated training.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631